                                          Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART JOINT
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL FTC'S MOTION IN
                                  15     QUALCOMM INCORPORATED, et al.,                      LIMINE # 2
                                  16                    Defendants.                          Re: Dkt. No. 949
                                  17

                                  18          Before the Court is a joint administrative motion to file under seal the Federal Trade

                                  19   Commission’s (“FTC”) motion in limine # 2 to preclude testimony on topics withheld as

                                  20   privileged during discovery. ECF No. 949. For the following reasons, the court GRANTS in part

                                  21   and DENIES in part the instant motion to seal.

                                  22          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  23   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  24   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  25   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  26   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
                                          Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 2 of 7




                                   1          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   2   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   3   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   4   supported by specific factual findings that outweigh the general history of access and the public

                                   5   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   6   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   7   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   8   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   9   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  10   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  11   litigation will not, without more, compel the court to seal its records.” Id.

                                  12          Records attached to motions that are “not related, or only tangentially related, to the merits
Northern District of California
 United States District Court




                                  13   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  14   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  15   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  16   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  17   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  18   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  19   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  20   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  21   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  22   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  23   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  24   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  25   omitted).

                                  26          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
                                          Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 3 of 7




                                   1   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   2   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   3   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   4   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   5   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   6   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   7   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   8   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                   9   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                  10   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  11   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at

                                  12   598.
Northern District of California
 United States District Court




                                  13          In addition, parties moving to seal documents must comply with the procedures established

                                  14   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  15   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  16   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  17   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  18   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  19   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  20   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  21   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  22   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). Where

                                  23   the moving party seeks to file under seal a document containing information designated

                                  24   confidential by the opposing party, “[w]ithin 4 days of the filing of the Administrative Motion to

                                  25   File Under Seal, the [opposing party] must file a declaration as required by subsection 79-

                                  26   5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L. R. 79-5(e)(1).

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
                                            Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 4 of 7




                                   1           Here, the information sought to be sealed consists of portions of the FTC’s briefing on the

                                   2   motion in limine and accompanying exhibits. The Court concludes that the “compelling reasons”

                                   3   standard applies because the FTC’s motion in limine is “more than tangentially related to the

                                   4   underlying cause of action.” Ctr. For Auto Safety, 809 F.3d at 1099. The motion in limine’s

                                   5   subject matter—whether to allow testimony related to Qualcomm Inc.’s (“Qualcomm”) internal

                                   6   ratings system of its patents at trial—is central to the FTC’s claims in the instant case.

                                   7   Furthermore, the parties themselves adopt the “compelling reasons” standard here. ECF No. 949 at

                                   8   1.

                                   9           The Court now turns to the substance of the sealing motion. Qualcomm has designated

                                  10   certain material as confidential. ECF No. 949 at 2. Qualcomm has, in turn, submitted declarations

                                  11   providing that portions of the motion in limine briefing and the accompanying exhibits are

                                  12   sealable. ECF Nos. 949-7, 949-8. The rationale is essentially the same—namely, that the
Northern District of California
 United States District Court




                                  13   information sought to be sealed reveals sensitive internal information regarding Qualcomm’s

                                  14   patent portfolio.

                                  15           Applying the compelling reasons standard, the Court grants in part and denies in part the

                                  16   parties’ motion to seal. As explained, in Kamakana, the Ninth Circuit held that compelling

                                  17   reasons exist to seal court records when the records may be used to “release trade secrets.” 447

                                  18   F.3d at 1179 (citing Nixon, 435 U.S. at 598). Moreover, “the common law right of inspection has

                                  19   bowed before the power of a court to insure that its records are not used . . . as sources of business

                                  20   information that might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F.

                                  21   App’x 568, 569 (9th C9r. 2008) (quoting Nixon, 435 U.S. at 598). The Ninth Circuit has held, and

                                  22   this Court has previously ruled, that “pricing terms, royalty rates, and guaranteed minimum

                                  23   payment terms” of patent licensing agreements plainly constitute trade secrets, and are thus

                                  24   sealable. Id.; accord ECF No. 135 at 4.

                                  25           To the extent that the instant motion seeks to seal information that, if published, may harm

                                  26   Qualcomm’s competitive standing and divulges contract terms of licensing agreements, the Court

                                  27
                                                                                          4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
                                          Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 5 of 7




                                   1   agrees with the parties that compelling reasons exist to seal this information. However, not all

                                   2   information that the motion seeks to seal is sealable. The parties have not articulated “compelling

                                   3   reasons” to keep such information from the public. Accordingly, with the Ninth Circuit’s sealing

                                   4   case law in mind, the Court rules on the instant motion as follows:

                                   5

                                   6     ECF        Document                        Page/Line                           Ruling
                                        941     FTC’s Motion in         1:23-24 (n.3)                         DENIED.
                                   7
                                                Limine # 2
                                   8    941     FTC’s Motion in         2:20-21                               DENIED.
                                                Limine # 2
                                   9    941     FTC’s Motion in         2:27-28 (n.6)                         DENIED.
                                                Limine # 2
                                  10    941     FTC’s Motion in         3:2                                   DENIED.
                                  11            Limine # 2
                                        941     FTC’s Motion in         3:21 (n.7)                            DENIED.
                                  12            Limine # 2
Northern District of California
 United States District Court




                                        941-2   Exhibit 1 to the        52:12-15                              DENIED.
                                  13            Motion in Limine
                                        941-2   Exhibit 1 to the        52:19-53:12                           DENIED.
                                  14
                                                Motion in Limine
                                  15    941-2   Exhibit 1 to the        53:24-25                              DENIED.
                                                Motion in Limine
                                  16    941-2   Exhibit 1 to the        54:2-5                                DENIED.
                                                Motion in Limine
                                  17    941-2   Exhibit 1 to the        54:7-11                               DENIED.
                                  18            Motion in Limine
                                        941-2   Exhibit 1 to the        54:13-15                              DENIED.
                                  19            Motion in Limine
                                        941-2   Exhibit 1 to the        54:18-20                              DENIED.
                                  20            Motion in Limine
                                        941-2   Exhibit 1 to the        54:22-24                              DENIED.
                                  21
                                                Motion in Limine
                                  22    941-2   Exhibit 1 to the        55:3-6                                DENIED.
                                                Motion in Limine
                                  23    941-2   Exhibit 1 to the        55:11-14                              DENIED.
                                                Motion in Limine
                                  24
                                        941-2   Exhibit 1 to the        55:19-56:6                            DENIED.
                                  25            Motion in Limine
                                        941-2   Exhibit 1 to the        56:19                                 DENIED.
                                  26            Motion in Limine
                                        941-2   Exhibit 1 to the        56:22-23                              DENIED.
                                  27
                                                                                        5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
                                         Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 6 of 7



                                               Motion in Limine
                                   1
                                       941-2   Exhibit 1 to the   57:2-14                         DENIED.
                                   2           Motion in Limine
                                       941-2   Exhibit 1 to the   57:20-22                        DENIED.
                                   3           Motion in Limine
                                       941-2   Exhibit 1 to the   58:6-16                         DENIED.
                                   4           Motion in Limine
                                   5   941-2   Exhibit 1 to the   58:24-25                        DENIED.
                                               Motion in Limine
                                   6   941-2   Exhibit 1 to the   72:21-25                        DENIED.
                                               Motion in Limine
                                   7   941-2   Exhibit 1 to the   81:1-7                          DENIED.
                                               Motion in Limine
                                   8
                                       941-2   Exhibit 1 to the   81:9-13                         DENIED.
                                   9           Motion in Limine
                                       941-2   Exhibit 1 to the   81:16-19                        DENIED.
                                  10           Motion in Limine
                                       941-2   Exhibit 1 to the   81:21                           DENIED.
                                  11           Motion in Limine
                                  12   941-2   Exhibit 1 to the   81:23-25                        DENIED.
Northern District of California




                                               Motion in Limine
 United States District Court




                                  13   941-2   Exhibit 1 to the   82:1-3, from “Qualcomm” to      DENIED.
                                               Motion in Limine   “overall”
                                  14   941-2   Exhibit 1 to the   82:3-10, from "A” to “worth”    GRANTED.
                                               Motion in Limine
                                  15
                                       941-2   Exhibit 1 to the   82:10-12, from “So” to          DENIED.
                                  16           Motion in Limine   “question.”
                                       941-2   Exhibit 1 to the   82:17-25                        DENIED.
                                  17           Motion in Limine
                                       941-6   Exhibit 5 to the   10:25                           GRANTED.
                                  18           Motion in Limine
                                  19   941-6   Exhibit 5 to the   12:16-13:7                      DENIED.
                                               Motion in Limine
                                  20   941-6   Exhibit 5 to the   13:20-14:20                     DENIED.
                                               Motion in Limine
                                  21   941-6   Exhibit 5 to the   14:27-16:11                     DENIED.
                                               Motion in Limine
                                  22

                                  23
                                       IT IS SO ORDERED.
                                  24

                                  25

                                  26
                                  27
                                                                                 6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
                                         Case 5:17-cv-00220-LHK Document 978 Filed 12/11/18 Page 7 of 7




                                   1   Dated: December 11, 2018

                                   2                                           ______________________________________
                                                                               LUCY H. KOH
                                   3                                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                7
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC'S MOTION IN LIMINE # 2
